Citation Nr: 0727199	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right (major) first metacarpal fracture. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which increased the evaluation for residuals 
of the veteran's right thumb disability to 20 percent.  As 
that award was not a complete grant of benefits, the issue 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In October 2006, the appellant and his spouse testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  A copy of the hearing transcript is 
associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
(major) first metacarpal fracture is manifested by pain and 
weakness and ankylosis of the carpometacarpal and 
interphalangeal joints.  His metacarpophalangeal joint of the 
right thumb barely dorsiflexes into the plane of the palm.

2.  There is no medical evidence of a metacarpal resection.  


CONCLUSION OF LAW

Resolving the benefit of doubt in the veteran's favor, the 
criteria for a 30 percent disability rating for service-
connected residuals of a right (major) first metacarpal 
fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5152, 5224 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in December 2003 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish increased ratings, of what 
VA would do or had done, what evidence he should provide, to 
include alternative forms of evidence, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claims, and asked him to provide any information in his 
possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received the 
veteran's medical records from the Bedford VA Medical Center 
(VAMC).  Further, in June 2004, the veteran was examined by a 
VA specialist for residuals of a right (major) first 
metacarpal fracture.  The examiner provided detailed 
discussions of the veteran's medical history and provided the 
requested medical opinion.  In October 2006, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
Given the above, the Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim, which VA has not sought.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if increased ratings were granted on appeal.  When 
implementing the award for an increased rating for residuals 
of a right first metacarpal fracture, the RO will address any 
notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  

The Board finds that the evidence of record - service medical 
records, private and VA medical treatment records and lay 
statements -- is adequate for determining whether the 
criteria for increased rating have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the disability ratings assigned for 
residuals of his right thumb disability should be increased 
to reflect more accurately the severity of his 
symptomatology.  At the aforementioned hearing on appeal, the 
veteran and his spouse testified that he had lost all 
function for the right thumb.  He suffered from continued 
pain of the right thumb and was unable to lift and hold 
objects, such as his walker, with his right hand due to his 
thumb disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. §  4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran is rated as 20 percent disabling under Diagnostic 
Code 5224 for residuals of his right first metacarpal 
fracture.  38 C.F.R. §§ 4.71a, Diagnostic Code 5224 (2006).  

Pursuant to Diagnostic Code 5224, favorable ankylosis of the 
thumb of either hand is rated 10 percent, and unfavorable 
ankylosis of the thumb of either hand is rated at a maximum 
of 20 percent.  A note following Diagnostic Code 5224 
indicates consideration of whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  Id.

Further guidance is provided under "the evaluation of 
ankylosis or limitation of motion of single or multiple 
digits of the hand."  Section 4 provides that when 
evaluating ankylosis of the thumb, if both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.  See 
38 C.F.R. § 4.71a.

The amputation of the thumb at metacarpophalangeal joint or 
through proximal phalanx warrants a 30 percent rating for a 
major thumb and 20 percent rating for a minor thumb.  If it 
is with metacarpal resection, then a 40 percent rating is 
warranted for a major thumb and 30 percent for a minor thumb.  
38 C.F.R. § 4.17a, Diagnostic Code 5152 (2006).

Additional criteria are provided for limitation of motion of 
the thumb.  Under Diagnostic Code 5228, a 10 percent rating 
is assigned for limitation of motion of the thumb with a gap 
of one to two inches (2.5 to 5.1 centimeters) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers; and a 20 percent rating is warranted for 
limitation of motion of the thumb with a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2006).

VA treatment records, between June 2004 and May 2006 show 
continuous complaints of the veteran's right thumb 
disability.  Mainly the veteran experienced pain in his right 
thumb and was not able to hold on to his walker.  In June 
2004, the veteran under went a VA thumb and hand examination 
where the VA examiner observed markings of degenerative 
arthritis of the metacarpal joint of the right thumb.  In 
addition, the veteran had a deformed metacarpal with a dorsal 
bowing.  Due to the bowing, the veteran's metacarpophalangeal 
joint barely dorsiflexes into the plane of the palm.  It has 
volar flexion to 60 degrees.  X-ray results of the right 
thumb show deformity of the metacarpal with moderate 
degenerative arthritis at the carpal junction of the thumb 
and subluxation.  There was an also degenerative change at 
the distal interphalangeal joint.

The claims file also contains a June 2006 statement from A. 
Borzechi, M.D., in support of the veteran's claim.  Dr. 
Borzecki described the veteran's experience with pain and 
weakness of his right thumb and pointed out that the veteran 
had arthritis in the carpometacarpal and interphalangeal 
joints of his right thumb.  Based on the VA examination, 
physician's statement, and the veteran's medical history, the 
Board finds the symptomatology of the veteran's right thumb 
warrants a 30 percent disability rating under Diagnostic 
Codes 5152, 5224.

The Board notes that the veteran is currently assigned the 
maximum 20 percent rating under Diagnostic Code 5224 for 
unfavorable ankylosis of his right (major) thumb.  However, 
the note following Diagnostic Code 5224 indicates that 
consideration should be given where evaluation as amputation 
is warranted.  In the present appeal, the veteran has 
testified that he has lost all function of the right thumb.  
Medical evidence shows that both the carpometacarpal and 
interphalangeal joints of the veteran's right thumb are 
ankylosed.  Further, the veteran's deformed right thumb 
metacarpophalangeal joint barely dorsiflexes; thereby, 
warranting evaluation as amputation under Section 4 of 
38 C.F.R. § 4.17a.  However, there is no medical evidence of 
metacarpal resection in the veteran's right thumb.  It 
follows that resolving the benefit of doubt in the veteran's 
favor, the Board finds that the veteran's service-connected 
residuals of a right (major) first metacarpal fracture 
warrants a 30 percent disability rating under Diagnostic Code 
5152, equivalent to amputation of the major thumb.  38 C.F.R. 
§ 4.71a.

In light of the veteran's complaints of pain in his right 
thumb, the Board has considered functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board 
finds that such limitation is already contemplated in the 
assigned 30 percent evaluation under the diagnostic code for 
amputation.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The veteran is currently retired.  
Further, there is no competent evidence that the veteran's 
residuals of a right thumb disability has resulted in 
frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An increased rating of 30 percent for residuals of a right 
(major) first metacarpal fracture is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


